Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zwergel (US 20080000361 A1), hereinafter Zwergel, in view of O’Shea (US 20020166460 A1), hereinafter O’Shea, and further in view of Klassen (US 10624494 B2), hereinafter Klassen.

Regarding claims 1, 3, 5, 7, and 8, Zwergel discloses a gas grill charcoal holder (“A grill attachment for a gas barbeque that is connectable to the grill and is disposed intermediate the grill and the burners. The grill attachment comprises a tubular member that has an interior cavity into which is placed a flavor-enhancing substance such as mesquite wood or charcoal briquettes that include mesquite wood” abstract) comprising: 
a charcoal support (Figure 5, elements C), the charcoal support being configured to hold a plurality of charcoal briquettes (46), the charcoal support being V-shaped (Figure 5), the charcoal support having an internal side and an external side (Left and right for example), the internal side and the external side having a plurality of perforations, the perforations being spaced and aligned forming a respective single line of perforations on each of the external side and the internal side (“faces "C" are provided with a plurality of spaced-apart second apertures 40” paragraph [0019]); 
each of the pair of charcoal supports being V-shaped (Figure 5); and
each of the plurality of perforations being circular, the plurality of perforations being colinearly aligned (Figure 3).

    PNG
    media_image1.png
    176
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    724
    408
    media_image3.png
    Greyscale

Zwergel does not disclose:
a plurality of mounting rods, each of the plurality of mounting rods having a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill, each of the plurality of mounting rods being W-shaped; 
wherein the support is a pair of charcoal supports coupled to each of the plurality of mounting rods, the pair of charcoal supports being coupled to the pair of lateral support portions, the charcoal supports being spaced apart by the mounting rods wherein the charcoal supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield; 
each internal side perpendicular the external side; 
the central engagement portion forming a right angle; or
the plurality of mounting rods being two mounting rods.

However, O’Shea teaches:
a mounting section, the mounting section having a central engagement portion (44) and a pair of lateral support portions (42), the central engagement portion being configured to selectively engage a burner heat shield of a gas grill (“a heat diffuser, heat bar or plate, or sear bar 20” paragraph [0027]), the mounting section being W-shaped (Figure 4); 
wherein the support is a pair of supports coupled to the mounting section, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield (38 and 40); and
the central engagement portion forming a right angle (“Preferably, each of the two inclined sides is outwardly pitched by approximately 47.5° from a vertical axis extending through the apex 34c, 36c, as illustrated along line Q with reference to line N in FIG. 4” paragraph [0029] emphasis added).

    PNG
    media_image4.png
    514
    652
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    582
    708
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    636
    505
    media_image6.png
    Greyscale

In view of O’Shea’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a mounting section, the mounting section having a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill, the mounting section being W-shaped; 
wherein the support is a pair of supports coupled to the mounting section, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield; and
the central engagement portion forming a right angle as is taught in O’Shea, in the gas grill charcoal holder disclosed by Zwergel.
One would have been motivated to include: 
a mounting section, the mounting section having a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill, the mounting section being W-shaped; 
wherein the support is a pair of supports coupled to the mounting section, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield; and
the central engagement portion forming a right angle because O’Shea states “It can be seen from the foregoing that there is provided in accordance with this invention a simple and easily operated smoker device” (paragraph [0036]). Therefore, including the features of O’Shea will simplify use of the charcoal holder of Zwergel. Additionally, doubling the number of supports increases the capacity of the holder. 

Zwergel, as modified by O’Shea, does not disclose:
wherein the mounting section is a plurality of mounting rods; 
each internal side perpendicular the external side; or
the plurality of mounting rods being two mounting rods.

However, Klassen teaches:
wherein the mounting section is a plurality of mounting rods; and
the plurality of mounting rods being two mounting rods (“The container 106 may comprise a plurality of openings which allow the flame from the burner 44 to heat or ignite the charcoal in the container. In this embodiment, when the burner system 40 is utilized to ignite the charcoal, the flame may penetrate the container via the openings provided therein. In an embodiment, the container 106 comprises a wire mesh. The container 106 may also comprise one or more legs 108, 110 for securing the position of the container relative to the burner system 40. In an embodiment, the container 106 comprises two legs 108, 110” column 7, line 31).

    PNG
    media_image7.png
    388
    661
    media_image7.png
    Greyscale

In view of Klassen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the mounting section is a plurality of mounting rods; and
the plurality of mounting rods being two mounting rods as is taught in Klassen, in the gas grill charcoal holder as presently modified.
One would have been motivated to include:
wherein the mounting section is a plurality of mounting rods; and
the plurality of mounting rods being two mounting rods because the skeletal nature of the wire reduces the material necessary for “securing the position of the container relative to the burner system” (column 7, line 32). Therefore, including the wire mounting structure of Klassen will reduce materials and cost.

Zwergel, as modified by O’Shea and Klassen, does not disclose each internal side perpendicular the external side. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape perpendicular. On the contrary, the applicant states “With respect to the above description then, it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the internal and external sides to be perpendicular.

Regarding claim 9, Zwergel discloses a gas grill charcoal holder (“A grill attachment for a gas barbeque that is connectable to the grill and is disposed intermediate the grill and the burners. The grill attachment comprises a tubular member that has an interior cavity into which is placed a flavor-enhancing substance such as mesquite wood or charcoal briquettes that include mesquite wood” abstract) comprising: 
a charcoal support, the charcoal support having an internal side and an external side (Figure 5, elements C), the charcoal supports being V-shaped (Figure 5), the internal side and the external side having a plurality of perforations, each of the plurality of perforations being circular, the plurality of perforations being colinearly aligned (“faces "C" are provided with a plurality of spaced-apart second apertures 40” paragraph [0019]), the charcoal supports being configured to hold a plurality of charcoal briquettes (46), the perforations being spaced and aligned forming a respective single line of perforations on each of the external side and the internal side (Figure 3).

Zwergel does not disclose:
a plurality of mounting rods, each of the plurality of mounting rods being W- shaped, each of the plurality of mounting rods having a central engagement portion and a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; or
wherein the charcoal support is a pair of charcoal supports coupled to each of the plurality of mounting rods, the pair of charcoal supports being coupled to the pair of lateral support portions, the internal side perpendicular the external side, the charcoal supports being spaced apart by the mounting rods wherein the charcoal supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield.

However, O’Shea teaches:
a mounting section, the mounting section being W-shaped (Figure 4), the mounting section having a central engagement portion (44) and a pair of lateral support portions (42), the central engagement portion forming a right angle (“Preferably, each of the two inclined sides is outwardly pitched by approximately 47.5° from a vertical axis extending through the apex 34c, 36c, as illustrated along line Q with reference to line N in FIG. 4” paragraph [0029] emphasis added), the central engagement portion being configured to selectively engage a burner heat shield of a gas grill (“a heat diffuser, heat bar or plate, or sear bar 20” paragraph [0027]); and 
wherein the support is a pair of supports coupled to the mounting portion, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield (38 and 40).

In view of O’Shea’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a mounting section, the mounting section being W-shaped, the mounting section having a central engagement portion and a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; and 
wherein the support is a pair of supports coupled to the mounting portion, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield as is taught in O’Shea, in the gas grill charcoal holder disclosed by Zwergel.
One would have been motivated to include: 
a mounting section, the mounting section being W-shaped, the mounting section having a central engagement portion and a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; and 
wherein the support is a pair of supports coupled to the mounting portion, the pair of supports being coupled to the pair of lateral support portions, the supports being spaced apart by the mounting section wherein the supports are parallel and configured to be positioned adjacent to respective lateral edges of the burner heat shield because O’Shea states “It can be seen from the foregoing that there is provided in accordance with this invention a simple and easily operated smoker device” (paragraph [0036]). Therefore, including the features of O’Shea will simplify use of the charcoal holder of Zwergel. Additionally, doubling the number of supports increases the capacity of the holder. 

Zwergel, as modified by O’Shea, does not disclose:
wherein the mounting section is a plurality of mounting rods; or
the internal side perpendicular the external side.

However, Klassen teaches:
wherein the mounting section is a plurality of mounting rods; and
the plurality of mounting rods being two mounting rods (“The container 106 may comprise a plurality of openings which allow the flame from the burner 44 to heat or ignite the charcoal in the container. In this embodiment, when the burner system 40 is utilized to ignite the charcoal, the flame may penetrate the container via the openings provided therein. In an embodiment, the container 106 comprises a wire mesh. The container 106 may also comprise one or more legs 108, 110 for securing the position of the container relative to the burner system 40. In an embodiment, the container 106 comprises two legs 108, 110” column 7, line 31).

    PNG
    media_image7.png
    388
    661
    media_image7.png
    Greyscale

In view of Klassen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the mounting section is a plurality of mounting rods.
One would have been motivated to include wherein the mounting section is a plurality of mounting rods because the skeletal nature of the wire reduces the material necessary for “securing the position of the container relative to the burner system” (column 7, line 32). Therefore, including the wire mounting structure of Klassen will reduce materials and cost.

Zwergel, as modified by O’Shea and Klassen, does not disclose each internal side perpendicular the external side. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape perpendicular. On the contrary, the applicant states “With respect to the above description then, it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the internal and external sides to be perpendicular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kronman (US 5481965 A) 

    PNG
    media_image8.png
    348
    514
    media_image8.png
    Greyscale


Garces (US 20200054032 A1) 

    PNG
    media_image9.png
    507
    597
    media_image9.png
    Greyscale

Lee (US 20080271613 A1)

    PNG
    media_image10.png
    714
    569
    media_image10.png
    Greyscale

Ryan (US 6205996 B1) 

    PNG
    media_image11.png
    439
    835
    media_image11.png
    Greyscale

Martin (GB 1153861 A)

    PNG
    media_image12.png
    191
    402
    media_image12.png
    Greyscale

Stuck (US D383356 S) 

    PNG
    media_image13.png
    172
    453
    media_image13.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799